Citation Nr: 1201719	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  04-07 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for arthritis of the left shoulder.  

2.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for arthritis of the right shoulder.  

3.  Entitlement to a rating in excess of 20 percent for plantar warts of the right foot.  

4.  Entitlement to a rating in excess of 20 percent for plantar warts of the left foot.  

5.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.  

6.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee.  

7.  Entitlement to a compensable rating for residuals of a fracture of the right fifth finger.  




REPRESENTATION

Appellant represented by:	Colin M. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to April 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A Travel Board hearing was held in February 2010 before the undersigned Acting Veterans Law Judge sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

In an August 2010 decision, the Board, in pertinent part, determined that new and material evidence had not been received to reopen claims for service connection for arthritis of the right or left shoulders.  Rating increases were denied for service-connected disorders, to include plantar warts of the right or the left foot, chondromalacia of the right or the left knee, and for residuals of fracture of the right fifth finger.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  In a June 2011 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Partial Remand.  The Board's decision as to the claims on appeal was vacated and the issues were remanded to the Board.  The Order called for the claim to be remanded so that an attempt could be made to obtain additional VA medical records.  

In November 2011, the records the subject of the June 2011 Court's Order were directly submitted to the Board, with a waiver of initial RO consideration of the evidence.  The evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  

The following issues are being remanded: entitlement to service connection for arthritis of the left shoulder and the right shoulder; entitlement to ratings in excess of 20 percent for plantar warts of the right foot and the left foot; entitlement to ratings in excess of 10 percent for chondromalacia of the right knee and the left knee.  These issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  An unappealed RO rating decision, dated in December 1994, denied the Veteran's claim of entitlement to service connection for a left shoulder disability.  

2.  An unappealed RO rating decision, dated in December 2002, denied the Veteran's claim of entitlement to service connection for a right shoulder disability.  

3.  Additional evidence received since the December 1994 and December 2002 rating decisions was not previously of record and is not cumulative of other evidence of record; the evidence raises a reasonable possibility of substantiating the claims.  

4.  The Veteran's service-connected residuals of a right little finger fracture include no pain, swelling, or ankylosis.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's December 1994 rating decision denying the claim of a left shoulder disability; the claim for a left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  

2.  New and material evidence has been received since the RO's December 2002 rating decision denying the claim of a right shoulder disability; the claim for a right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).  

3.  The criteria for a compensable rating for the residuals of a fracture of the right little finger injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5299-5227 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As to the claims regarding whether new and material evidence has been received that is sufficient to reopen previously denied claims, considering the claims on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of these matters, the Board finds that all notification and development action needed to fairly resolve the claims has been accomplished.

As to the Veteran's claim for a compensable rating for residuals of a fracture of the right fifth finger, the Veteran must be notified that he provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening.  The United States Court of Appeals for the Federal Circuit (Federal Court) has held that the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific, i.e., it need not notify the Veteran of alternative DCs, and that that the statutory scheme does not require "daily life" evidence for proper claim adjudication.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

With respect to the Veteran's increased rating claim for residuals of a right fifth finger fracture, a letter was not sent prior to initial adjudication.  However, letters dated in April 2004 and July 2008 fully satisfy the notification provisions.  Although these letters were not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice, given many to respond with additional argument and evidence, and the claims were readjudicated in the November 2008 rating decision and May 2009 statement of the case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are of record.  Private medical records identified by the Veteran have been obtained, to the extent possible and the Veteran's Social Security Administration records have been associated with the file.  At this point in time, the Veteran has not referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the claim for an increased rating for residuals of his right fifth finger fracture.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(1) (2011).  

The RO provided the Veteran an appropriate VA examination in January 2005 for various conditions, to include the right fifth finger.  While the examiner did not review the claims file, he provided a detailed analysis of the Veteran's disorders as they presented at the examination.  The Veteran was also provided an appropriate VA examination in August 2008.  He has not reported receiving any recent treatment specifically related to the issues addressed in this decision (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred since the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected right fifth finger since he was last examined.  38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

Although in correspondence dated in July 2009, the Veteran requested information as to the August 2008 VA examiner's areas of board certification, the Board notes this information is not a matter of record.  No additional action as a result of this request is required.  There is no indication that the physician is not qualified to provide the medical opinions rendered and there is no duty for VA to produce such information which it is not a matter of record for the Veteran's claims.  Moreover, the Board finds that the August 2008 examination is adequate because the examination findings, which were made in most cases after a review of the record on appeal and in all cases on examination of the claimant, allow the Board to evaluate the severity of his service connected disabilities under all applicable rating criteria.  See 38 U.S.C.A. § 5103(b) (West 2002 & Supp. 2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

New and Material Claims

Under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011), VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's claim of entitlement of service connection for a left shoulder disorder was initially denied in December 1994 because the STRs were negative for evidence of this condition.  Post service medical records included a July 1994 VA examination which revealed that the Veteran's left shoulder was found to be "completely normal."  The Veteran's right shoulder claim was denied in December 2002 because the STRs did not show a diagnosis for a shoulder disability.  The Veteran filed a petition to reopen his claims in June 2003.  In November 2008, the RO denied this petition to reopen because the updated VA medical records failed to show a diagnosis for these disorders.  

Evidence received since the December 1994 and December 2002 rating decisions includes VA medical records, private medical records, and lay statements and testimony in support of the claims.  Numerous treatment notes show the Veteran has complained of shoulder pain.  A September 2002 X-ray report indicates that the Veteran's right shoulder was normal.  A March 2003 X-ray report notes that the Veteran's left shoulder was normal.  An April 2003 treatment note indicates a diagnosis of degenerative joint disease (DJD) of multiple joints.  However, this diagnosis is not specific to his shoulders.  In a March 2007 physical therapy consultation report, the examiner indicated that the Veteran's upper extremities were painful on active and passive movement.

Private records dated in May 2007 through 2010 reflect that the Veteran continued to report shoulder pain, particularly the right shoulder, as well as pain in the neck.  A diagnosis of myofascial strain was provided in 2007.  While a VA X-ray examination of the right shoulder in June 2010 was interpreted as negative, a cervical spine X-ray showed mild disc space narrowing and mild spurring at C4-C5 and C5-C6.  

It is concluded by the Board that the evidence summarized above was submitted since the 1994 and 2002 decisions and is not cumulative of the evidence then of record; thus it is "new" within the meaning of 38 C.F.R. § 3.156 (2011).  The 2007 finding of myofascial strain and the cervical spine degenerative findings (which affect the shoulders) are competent evidence, and the Court has indicated that the evidentiary threshold for reopening a service connection claim is not a high one.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (holding that an appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance).  In this case, at the time of RO's 1994 and 2002 rating decision, there was no competent evidence of right and left shoulder disorders.  The Board finds that the evidence as summarized above is material.  The claims of entitlement to service connection for left and right shoulder disorders must be reopened.  

Increased Ratings 

The Veteran contends that he is entitled to an increased rating for residuals of a right finger fracture.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. (1999); see also Hart v. Mansfield, 21 Vet. App. (2007). 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2011) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. (1995).  Further, 38 C.F.R. § 4.45 (2011) provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a DC by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The Board will also consider whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Residuals of a Right Fifth Finger

The Veteran's residuals of a right little finger fracture is rated under 38 C.F.R. § 4.71a, DCs 5299-5227.  See 38 C.F.R. § 4.27 (2011) (hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned, the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and then "99").  

Under DC 5227, a noncompensable evaluation is assigned for unfavorable or favorable ankylosis of the ring and little fingers for both the major and minor hand.  38 C.F.R. § 4.71a, DC 5227.  The Note to DC 5227 provides that it should be considered whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function.  Id.  DC 5230 provides rating criteria for limitation of motion of the ring or little finger and indicates that any limitation of motion warrants a noncompensable evaluation for the major and minor hand.  38 C.F.R. § 4.71a DC 5230 (2011).  

In this case, at his January 2005 VA examination the Veteran reported that he experiences flare-ups about 10 to 12 times per year.  On examination, the little finger and metacarpointerphalangeal joint flexion was to 90 degrees with pain and mild crepitus.  There was no deformity of the joint.  His strength was essentially normal and X-rays showed no acute process with a suggestion of mild deformity of the base of the proximal phalanx in the oblique view.  The diagnoses included degenerative joint disease of the little finger of the right hand.  

Upon VA examination in August 2008 no gross deformities, swelling, or tenderness were noted.  There was no pain associated with range of motion.  Grip strength was 4/5.  There was normal opposition of thumb and little finger with decreased strength to 3/5.  There was normal joint function in all digits in the right hand and repetitive range of motion did not reveal any pain, fatigue, weakness, lack of endurance or incoordination.  The diagnoses included right hand post fracture of the fifth finger, healed without residual.  

Additional private and VA records dated subsequent to the 2008 exam (dated through 2011) are negative for additional clinical findings regarding the right fifth finger.  

Based on the foregoing, a compensable evaluation is not warranted for residuals of a right little finger fracture.  There was no evidence of ankylosis, the symptoms did not warrant amputation, and the residuals of the right hand fracture did not result in limitation of other digits.  An increased evaluation is not warranted.  Further, DC 5227 and DC 5230 do not provide for a compensable evaluations.  As such, an increased evaluation is not warranted.  

Further, the Veteran is presently receiving the maximum schedular rating available under DCs 5227 and 5230.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).  Therefore, the provisions of DeLuca, supra, are inapplicable in this case.  The preponderance of the evidence is against this claim.

Finally, as to this claim, it is noted that the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Thun, supra.  Comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability reveals that the schedular criteria encompass all residuals of the right fifth finger fracture that the Veteran has reported. 

Since the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture due to his right fifth finger fracture residuals is contemplated by the Schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96.  The Board finds that the Veteran's disability picture due to residuals of a fracture of the right fifth finger is entirely encompassed within the criteria specified in the rating schedule, and the disability is not so unusual or exceptional in nature as to render inadequate the current ratings assigned.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, supra.  

Moreover, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  


ORDER

New and material evidence having been submitted, the claims for service connection for left and right left shoulder disabilities are reopened; to this extent only, those appeals are granted.  

Entitlement to a compensable rating for residuals of a fracture of the right fifth finger is denied.  


REMAND

As noted above, it has been determined by the Board that new and material evidence has been received that is sufficient to reopen previously denied claims of service connection for left and right shoulder disorders.  It is concluded that additional examination is necessary regarding the etiology of current right and left shoulder complaints and/or diagnoses.  Moreover, additional examinations are necessary regarding the Veteran's claims for increased ratings for service-connected plantar warts and chondromalacia of the knees.  

As pointed out earlier, the record now contains diagnosis of a shoulder condition (myofascial syndrome) and significant cervical spine disorders that might be causing some of the Veteran's shoulder complaints.  At the February 2011 hearing, he testified that he had trouble putting on his clothes due to shoulder pain.  

Private records recently added to the record show treatment at a VA facility in 2010 and 2011 for various foot problems, to include calluses, onychomycotic toenails, and bilateral plantar heels.  It is noted, however, that some of his symptoms were noted to be related to his diabetes (which is not a service-connected disorder).  

Records received which are dated subsequent to the most recent VA examination in 2008 reflect that the Veteran continues to report pain in both knees.  While right knee X-ray in May 2009 was unremarkable, the left knew showed mild fragmentation of the tibial tuberosity which could reflect remote Osgood-Schlatter with concomitant traction phenomenon at the inferior patellar pole consistent with Sinding-Larsen phenomenon reflecting old patellar type tendonosis and apophysitis.  

At the February 2011 hearing, the Veteran also reported that he had experienced increased knee problems.  He said that there was no cartilage in his knees and that he found it necessary to use a cane.  

It is concluded by the Board that additional VA examinations are necessary before further appellate consideration as to the claims for service connection for shoulder disorders, as well as for increased rating claims pertaining to the knees and feet.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Moreover, as the Veteran's continues to report symptoms associated with his feet and knees, and as he and his representative continue to assert that current manifestations warrant increased ratings as to these disorders, the Board's finds that, after all outstanding medical records are associated with the claims file, contemporaneous and thorough examinations (which takes into account the records of the Veteran's prior medical history, to include any additional medical evidence received subsequent to this remand) would be helpful in resolving the issues on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his shoulders, knees, and feet.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the RO should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to these issues.  

2.  Afford the Veteran an examination to determine whether he has current bilateral shoulder disability(ies), and if is so, whether such is related to service or to any other condition (e.g. his cervical spine disability).  The examiner should review the claims folder and provide a rationale for all opinions and conclusions expressed.  Any tests or studies required to respond to the following inquiry should be preformed.  

Diagnoses of left or right shoulder disabilities should be confirmed or ruled out.  For VA purposes, a current disability is shown, if the disability was present at any time during the current appeal period.  If a current left or right shoulder disability is shown, the examiner should provide an opinion as to whether there is a 50 percent or better probability that any current disability had its onset in service or is otherwise the result of a disease or injury in service.  

3.  Afford the Veteran an examination for opinions as to the current severity of his service-connected plantar warts of the right and left feet.  The examination should include an analysis of any foot impairment related to the service-connected plantar warts, in contrast to any foot impairment related to nonservice-connected diabetes.  The claims file should be made available to the examiner for review in conjunction with the examination.  Any tests or studies required to respond to the following inquiry should be performed.  

4.  Afford the Veteran an examination for opinions as to the current severity of his service-connected bilateral chondromalacia of the right and left knees.  The claims file should be made available to the examiner for review in conjunction with the examination.  Any tests or studies required to respond to the following inquiry should be performed.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected right and left knee disabilities.  In conducting range of motion testing, the examiner must use a goniometer and test the Veteran's range of motion after repetitive use.  Additionally, the examiner is requested to identify the nature and severity of any neurologic manifestations, if any, of the Veteran's service-connected chondromalacia of the right and left knees.

Note:  As to each exam requested, the examiners are advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If the Veteran's statements are discounted, the examiner should provided reasons for doing so.  

If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and note whether there is additional evidence that would permit the examiner to provide the needed opinion.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


